DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner notes that a properly executed inventor’s oath or declaration has not been submitted (see Notice of Acceptance of Application on January 8, 2021). Note that the filing of the inventor’s oath or declaration may be postponed until the application is otherwise in condition for allowance if applicant submits an application data sheet in accordance with 37 CFR 1.76 identifying each inventor by his or her legal name, the mailing address where each inventor customarily receives mail, and the residence of each inventor, if the inventor lives at a location which is different from where the inventor customarily receives mail. See 37 CFR 1.495(c)(3). Postponement of the filing of the inventor’s oath or declaration pursuant to 37 CFR 1.495(c) will not postpone the requirement to pay the surcharge fee under 37 CFR 1.492(h) for filing the inventor’s oath or declaration after the date of commencement (see MPEP 1893.01(e)). 

Specification
The disclosure is objected to because of the following informalities: The specification does not contain headers (see MPEP 1823, Rule 5.1, 37 CFR 1.435).  
Appropriate correction is required.
The abstract of the disclosure is objected to because it contains superfluous language “According to the invention”, and the last sentence does not include a period.  Correction is required.  (See MPEP § 608.01(b), 1826; Rule 8, 37 CFR 1.438).

Claim Objections
Claim 1 is objected to because of the following informalities: in line 5, it appears that a comma was inadvertently deleted and “impeller” should be changed to --impeller,--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the direction of flow" in line 12, Claim 6 recites the limitation “the tips” in line 5 and “the direction” in line 11, Claim 10 recites the limitations “the direction” in line 11 and “the path” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-6, and 7-9 are indefinite based on their dependence on the above claims.
Additionally, the term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, it is unclear what shapes are being positively claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stagg (US Patent 8,475,111).
	In regards to claim 1, Stagg discloses a support (20) for a ventilation device of a motor vehicle, the ventilation device including an impeller (13, 12) configured to be rotated about a rotation axis in such a way as to generate a flow of air, the support comprising:
a nozzle (30) having: 
an orifice configured to receive the impeller (see Fig. 5),
 at the periphery of the orifice, an internal wall (portion of 20 including 22) configured to cover at least partially one side of a peripheral shroud of the impeller (Figs. 6-7), and
on the internal wall, an air guide (42) shaped so as to direct a flow of air flowing between the peripheral shroud and the internal wall in the direction of flow of the flow of air generated by the impeller (Figs. 6-7).
In regards to claim 2, Stagg discloses the internal wall of the nozzle has an axial section (portion of 20 radial outside of 24) configured to extend around the peripheral shroud and a curved section (portion of 20 including 22) extending toward the interior of the orifice so as to cover radially the end of said shroud when the impeller is assembled into the nozzle (Fig. 6).
In regards to claim 3, Stagg discloses the air guide is formed on the axial section (Fig. 6).
In regards to claim 4, Stagg discloses the air guide is formed on the curved section (Fig. 6).
In regards to claim 5, Stagg discloses the air guide is produced by at least one of the following elements ribs (vanes 42), protuberances (vane 42), and recesses (defined between vanes 42).
In regards to claim 6, Stagg discloses a ventilation device for motor vehicles, said device comprising:
an impeller (12, 13) configured to be rotated about a rotation axis in such a manner as to generate a flow of air, the impeller including a plurality of blades (12) and a peripheral shroud (14) connecting tips of the blades; and
a support (20) including:
a nozzle (30) having an orifice configured to receive the impeller (see Fig. 5),
 at the periphery of the orifice, an internal wall (portion of 20 including 22) configured to cover at least partially one side of a peripheral shroud of the impeller (Figs. 6-7), and
on the internal wall, an air guide (42) shaped so as to direct a flow of air flowing between the peripheral shroud and the internal wall in the direction of flow of the flow of air generated by the impeller (Figs. 6-7).
In regards to claim 8, Stagg discloses the internal wall of the nozzle of the support has an axial section (portion of 20 radial outside of 24) configured to extend around the peripheral shroud and curved section (portion of 20 including 22) extending toward the interior of the orifice so as to cover radially the end of said shroud when the impeller is assembled into the nozzle, and wherein the curved section delimits a groove inside which the peripheral shroud of the impeller extends (Fig. 6).
In regards to claim 10, Stagg discloses a cooling module (10) for motor vehicles (Fig. 1), including: 
a ventilation device comprising: 
an impeller (12, 13) configured to be rotated about a rotation axis in such a manner as to generate a flow of air, the impeller including a plurality of blades (12) and a peripheral shroud (14) connecting tips of the blades; and
a support (20) including:
a nozzle (30) having an orifice configured to receive the impeller (see Fig. 5),
 at the periphery of the orifice, an internal wall (portion of 20 including 22) configured to cover at least partially one side of a peripheral shroud of the impeller (Figs. 6-7), and
on the internal wall, an air guide (42) shaped so as to direct a flow of air flowing between the peripheral shroud and the internal wall in the direction of flow of the flow of air generated by the impeller (Figs. 6-7); and
a heat exchanger (see “radiator”) located on the path of at least part of the air flow generated by the impeller (Fig. 1).

Claim(s) 1-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yapp (US Patent 5,489,186).
	In regards to claim 1, Yapp discloses a support (80, Fig. 5B) for a ventilation device of a motor vehicle, the ventilation device including an impeller (70) configured to be rotated about a rotation axis (A) in such a way as to generate a flow of air, the support comprising:
a nozzle having: 
an orifice configured to receive the impeller (see Fig. 5B),
 at the periphery of the orifice, an internal wall (78, 80) configured to cover at least partially one side of a peripheral shroud of the impeller (Fig. 5B), and
on the internal wall, an air guide (79) shaped so as to direct a flow of air flowing between the peripheral shroud and the internal wall in the direction of flow of the flow of air generated by the impeller (at 84, see “recirculating airflow”, Col. 6, lines 55-58).
In regards to claim 2, Stagg discloses the internal wall of the nozzle has an axial section (portion of 78 radially outward of shroud 75) configured to extend around the peripheral shroud (Fig. 5B) and a curved section (80) extending toward the interior of the orifice so as to cover radially the end of said shroud when the impeller is assembled into the nozzle (Fig. 5B).
In regards to claim 3, Yapp discloses the air guide is formed on the axial section (Fig. 5B).
In regards to claim 4, Yapp discloses the air guide is formed on the curved section (Fig. 5B).
In regards to claim 5, Yapp discloses the air guide is produced by at least one of the following elements ribs (vanes 79), protuberances (vane 79), and recesses (defined between vanes 79).
In regards to claim 6, Yapp discloses a ventilation device for motor vehicles, said device comprising:
an impeller (70) configured to be rotated about a rotation axis in such a manner as to generate a flow of air, the impeller including a plurality of blades (74) and a peripheral shroud (75) connecting tips of the blades; and
a support (80) including:
a nozzle having an orifice configured to receive the impeller (see Fig. 5B),
 at the periphery of the orifice, an internal wall (78, 80) configured to cover at least partially one side of a peripheral shroud of the impeller (Fig. 5B), and
on the internal wall, an air guide (79) shaped so as to direct a flow of air flowing between the peripheral shroud and the internal wall in the direction of flow of the flow of air generated by the impeller (at 84, see “recirculating airflow”, Col. 6, lines 55-58).
In regards to claim 7, Yapp discloses the internal wall of the nozzle of the support has an axial section (portion of 78) configured to extend around the peripheral shroud and a curved section (80) extending toward the interior of the orifice so as to cover radially the end of said shroud (Fig. 5B) when the impeller is assembled into the nozzle and wherein the peripheral shroud (75) has a substantially cylindrical shape (Fig. 5B) and the curved section has a substantially “U” shape (Fig. 5B).
In regards to claim 9, Yapp discloses the internal wall of the nozzle of the support has an axial section (portion of 78) configured to extend around the peripheral shroud and a curved section (80) extending toward the interior of the orifice so as to cover radially the end of said shroud (Fig. 5B) when the impeller is assembled into the nozzle, and wherein the curved section delimits a groove, and in which the peripheral shroud of the impeller is set back axially relative to the groove (Fig. 5B).
In regards to claim 10, Yapp discloses a cooling module for motor vehicles (Fig. 5B), including: 
a ventilation device comprising: 
an impeller (70) configured to be rotated about a rotation axis in such a manner as to generate a flow of air, the impeller including a plurality of blades (74) and a peripheral shroud (75) connecting tips of the blades; and
a support (80) including:
a nozzle having an orifice configured to receive the impeller (see Fig. 5B),
 at the periphery of the orifice, an internal wall (78, 80) configured to cover at least partially one side of a peripheral shroud of the impeller (Fig. 5B), and
on the internal wall, an air guide (79) shaped so as to direct a flow of air flowing between the peripheral shroud and the internal wall in the direction of flow of the flow of air generated by the impeller (at 84, see “recirculating airflow”, Col. 6, lines 55-58); and
a heat exchanger (82) located on the path of at least part of the air flow generated by the impeller (Fig. 5B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stagg (US Patent 9,903,387), Nicholis (US Patent 9,334,877), Dreesen (US Patent 9,850,914), Hauser (US Patent 4,566,852), and Cho (US 2003/0161728) are cited for disclosing fans with recirculation flows and/or air guides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745       

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                            
4/5/2021